DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 1/12/2022.  Claims 1-32 were previously pending.  Claims 33-35 have been newly added and claims 1-16 were previously withdrawn.  As such, claims 17-35 have been examined below.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to independent claim 17, the limitations “determination that the state is rectifiable by a driver of the vehicle based on the state corresponding to a condition predefined as reasonable for on-site rectification at a location of the vehicle” is subjective, ill-defined and vague thus rendering it indefinite. In particular, it is noted that a state that may be defined as rectifiable by one driver may not be rectifiable by another driver. For example, while a young healthy driver can easily repair a flat tire, an elderly or otherwise health compromised driver may not thus rendering the limitations indefinite.  Furthermore, the newly added limitation “reasonable” is subjective and 
With respect to independent claim 25, this claim is also rejected like claim 17 above.  In particular, the limitations can be rectified on-site based on based on at least one of a plurality of predefined rectifiable states is subjective and the specification is silent as to what can or cannot be rectified on-site.  The interpretation for examination is similar to that of claim 17 noted above.  In view of the above, all the dependent claims are also rejected by virtue of their dependency on rejected claim 25.  New claim 33 is also rejected over the same rationale as claim 25 noted above.  The dependent claims therefrom are also rejected for failing to cure deficiencies noted above.  Correction is requested.

Response to Arguments
Applicant’s arguments with respect to the indefiniteness rejections have been considered but they are not persuasive (page 9 of the Remarks).  With respect to the rejection of claim 17, see the updated rejection above.   With respect to the rejection of claim 25, Applicant argues that the determination is based on the predefinition of what is or is not rectifiable, and therefore is not indefinite or subjective in the manner suggested (page 9 of the Remarks, the penultimate paragraph).  In response, it is respectfully submitted that the specification is silent as to what constitutes the claimed predefined rectifiable states.  The only recitation of this limitation is 

Conclusion  
Applicants’ arguments with respect to the rejections of the independent claims have been carefully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669